DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the prior art failing to disclose laser light sources have been considered and are moot in view of the new grounds of rejection presented below.

In regards to the applicant’s argument that the prior art fails to disclose “a single multi-sensor camera”, the Examiner respectfully disagrees. Attention is brought to paragraph 32 of Godavarty, which discloses “a visible light capturing device, including a digital color or white light image capturing device, and the NIR image capturing device” can be integrated into “a 
It is argued that the detector of the prior art, as discussed above, does not read on the claimed “single multi-sensor camera” because it does not simultaneously receive information from a first and second light source. In other words, it is argued that the reference fails to meet the claimed limitations because it discloses obtaining a visible light image and subsequently capturing a NIR image.  The examiner disagrees with this assertion. One of ordinary skill could reasonably interpret the “multiple multi-wavelength LEDs”, which provide “2 or more NIR wavelengths”, as anticipating the first and second light sources. Therefore, the simultaneous detection of the NIR light from each of the “multiple multi-wavelength LEDs” across the detector, would meet the claimed “single multi-sensor camera configured to simultaneously receive information related to the first and second light sources”. 

In regards to the applicant’s argument that the prior art fails to disclose “real time” image processing and generation, the Examiner respectfully disagrees. Attention is brought to paragraph 3 of Godavarty, wherein “real-time NIR imaging” is explicitly disclosed. Attention is also brought to paragraph 66, which explicitly disclose that a plurality of NIR images are produced in the form of a video. Further, paragraph 75 discloses the system wherein a single visible light image can be provided in real time. 

In regards to the applicant’s argument that the prior art fails to disclose obtaining “the peripheral oxygen saturation”, the examiner respectfully disagrees. Attention is brought to 

In regards to the applicant’s argument that the prior art fails to disclose obtaining measurements during time periods, the examiner respectfully disagrees. Attention is brought to paragraph 34 of Godavarty, which explicitly discloses, “Embodiments of the subject invention can be configured to allow a user to delay an operation of one or more elements or allow operation for a specific period of time”. Paragraph 36, further discloses and shows in Figure 10, a method of image acquisition, wherein a plurality of images are each recorded for a duration according to the value of a frame counter (110). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 7, 8-11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2019/0008387 to Godavarty, in view of US Publication 2017/0236281 to Dacosta.

In regards to claims 1-4 and 7, Godavarty discloses and shows in Figures 2-6, a multispectral imaging system, the system comprising: 
a first light source having a first wavelength configured to produce a non-coherent illumination to image a sample (par. 31-34); 
a second coherent light source, different from the first light source, having a second wavelength, different from the first wavelength, configured to image the sample simultaneously with the first light source (par. 31-34);  
a single multi-sensor camera configured to simultaneously receive information related to the first and second light sources from the sample, wherein light at the first wavelength is configured to image a surface of the sample into the camera and light at the second wavelength is configured to penetrate the sample and provide information related to the penetrated sample to the camera (par. 3-5, 30); and 
a processor configured to combine the received information related to the first and second light sources and generate synthesized images of the sample illustrating peripheral oxygen saturation (SpO2) associated with the sample in real-time (par. 22-24, 28);  
[claim 2] wherein the first light source is one of coherent, non-coherent and partially coherent (par. 31-34);

wherein the processor is further configured to combine the received information related to the first, second and at least one additional light sources and generate synthesized images of the sample illustrating blood flow distribution and peripheral oxygen saturation (SpO2) associated with the sample (par. 20, 36, 41);  
[claim 4] wherein at least one of the first, second and at least third light sources are periodically switched on and/or off to allow remaining ones of the first, second and at least third light sources to image the sample (par. 36, 41);  
[claim 7] wherein the at least one third light source comprises first and second light emitting diodes (LEDs) configured to image the same and provide data to determine peripheral oxygen saturation (SpO2) (par. 31-34, 36).

  Godavarty differs from the limitations in that it is silent to the light sources being laser light sources. 
However, Dacosta teaches and shows a handheld tissue imaging device, wherein one or more light sources may be comprised of “individual or multiple LEDs”, an “LED array, organic LED, laser diodes” in any arrangement, to provide “specific wavelength characteristics in the ultraviolet, visible, far-red, near infrared and infrared ranges”. Further, LEDs and laser diodes are well-known, art recognized suitable substitutes. 


In regards to claims 8-11 and 14, Godavarty discloses and shows in Figures 2-6, a multispectral imaging system, the system comprising: 
a first light source having a first wavelength configured to produce a non-coherent illumination to image a sample (par. 31-34); 
a second coherent light source, different from the first light source, having a second wavelength, different from the first wavelength, configured to image the sample simultaneously with the first light source, the first and second wavelengths being configured to provide information from the sample at different depths of the sample (par. 31-34); 
at least one third light source, different from the first and second light sources and having at least one third wavelength, wherein the at least one third wavelength is configured to provide different information from the sample than the first and second wavelengths (par. 31-34, 36, 41); 
a single multi-sensor camera configured to receive information related to the first and second light sources from the sample during a first time period and the different information related to the at least one third wavelength from the sample during a second time period, different from the first time period (par. 3-5, 34, 36); and  37Attorney Docket No. 170 158-00065 (TTI 8 16) 

[claim 9] wherein light at the first wavelength is configured to image a surface of the sample into the camera and light at the second wavelength is configured to penetrate the sample and provide information related to the penetrated sample to the camera (par. 31-34, 36);  
[claim 10] wherein the first light source is one of coherent, non- coherent and partially coherent (par. 31-34, 36);  
[claim 11] wherein the first and second light source are turned on during the first time periods and off during the second time period and wherein the at least one third light source is turned off during the first time period and turned on during the second time period (par. 31-34, 36);  
[claim 14] wherein the at least one third light source comprises first and second light emitting diodes (LEDs) configured to image the same and provide data to determine a peripheral oxygen saturation in the sample (par. 31-34, 36).  

Godavarty differs from the limitations in that it is silent to the light sources being laser light sources. 
However, Dacosta teaches and shows a handheld tissue imaging device, wherein one or more light sources may be comprised of “individual or multiple LEDs”, an “LED array, organic LED, laser diodes” in any arrangement, to provide “specific wavelength characteristics in the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Godavarty to include laser sources for the advantage of utilizing well-known, art recognized suitable substitutes, with a reasonable expectation of success. 

In regards to claims 15-16 and 19, Godavarty discloses and shows in Figures 2-6, a method for obtaining a multispectral imaging system, the method comprising: 
imaging a sample with at least one first light source having at least one first wavelength configured to produce a first illumination for a first period of time (par. 31-34);  38Attorney Docket No. 170158-00065 (TT1816) 
imaging the sample with at least one second light source, different from the at least one first light source, having at least one second wavelength, different from the at least one first wavelength, for a second period of time, wherein the first and second period of time do not overlap (par. 31-34, 36); 
receiving information related to the at least one first and second light sources from the sample at a single multi-sensor camera (par. 3-5, 20-21, 28); and 
combining the received information related to the at least one first and second light sources (par. 3-5, 20-21, 28); and 
generating synthesized images of the sample illustrating at least peripheral oxygen saturation associated with the sample in real-time (par. 20, 28, 40);  

[claim 19] wherein the at least one second light source comprises first and second light emitting diodes (LEDs) configured to image the same and provide data to determine a level of peripheral oxygen saturation in the sample (par. 31-34, 36).

Godavarty differs from the limitations in that it is silent to the light sources being laser light sources. 
However, Dacosta teaches and shows a handheld tissue imaging device, wherein one or more light sources may be comprised of “individual or multiple LEDs”, an “LED array, organic LED, laser diodes” in any arrangement, to provide “specific wavelength characteristics in the ultraviolet, visible, far-red, near infrared and infrared ranges”. Further, LEDs and laser diodes are well-known, art recognized suitable substitutes. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Godavarty to include laser sources for the advantage of utilizing well-known, art recognized suitable substitutes, with a reasonable expectation of success. 

Claims 5-6, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Godavarty and Dacosta, in view of US Publication 2011/0090325 to Hauger et al. (provided by applicant).

In regards to claims 5-6, 12-13 and 17-18, Godavarty in view of Dacosta, discloses a tissue imaging device and method wherein a plurality of multi-wavelength LEDs, having wavelengths between 650 nm and 1000 nm (par. 37), and a visible wavelength light source are utilized to image a sample (par. 3-5, 31). Godavarty further discloses that the “embodiments of the subject invention can optimize different configurations of LEDs to evaluate the upper and lower limits of the device’s performance” and wherein “the invention can be configured to allow a user to delay an operation of one or more elements or allow operation for a specific period of time” (par. 31, 34). 
Godavarty differs from the limitations in that it is silent to the system, wherein the first time period is about 8 seconds and wherein the second time period is about 1.0 second; wherein the at least one third light source has a wavelength in a red spectrum from 700nm to 800nm and wherein the wavelength in a red spectrum is configured to determine at least a peripheral oxygen saturation level in the sample.  
However, Hauger teaches a system and method for examining an object wherein a light source having a wavelength within a range of 794 nm and 814 nm may be utilized to obtain information about a degree of oxygenation or a concentration of hemoglobin (par. 15, 22).
Further, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Godavarty in view of Dacosta, to include a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/             Primary Examiner, Art Unit 2886